WILLS, J., concurring. I agree completely with the substance of the answers provided by the majority to the “certified questions” presented to us by the court of appeals. I write | separately, however, because I do not believe our rules or our case law contemplate this court’s acceptance of “certified questions” from the court of appeals under the circumstances of this case. Accordingly, I would treat this case as a certification and acceptance of the entire case — not just as an acceptance of three certified questions. Judicial efficiency is not served by this court answering questions on the merits for the court of appeals, and then remanding the case back for it to discuss those same issues of substantive law in its disposition of the merits. I therefore concur in the answers to the certified questions. We accept cases certified from the court of appeals under Ark. Sup.Ct. R. 1 — 2(d), which provides in pertinent part as follows: (d) Transfer and certification. The Supreme Court may transfer to the Court of Appeals any case appealed to the Supreme Court and may transfer to the Supreme Court any case appealed to the Court of Appeals. If the Court of Appeals seeks to transfer a case, the Court of Appeals shall find and certify that the case: (1) is excepted from its jurisdiction by Rule l-2(a), or (2) otherwise involves an issue of significant public interest or a legal principle of major importance. The Supreme Court may accept for its docket cases so certified or may remand any of them to the Court of Appeals for decision. Rule 1 — 2(d) does not expressly authorize the court of appeals to certify — or this court to accept — “certified questions.” Although Ark. Sup.Ct. R. 6-8(a)(1) authorizes this court, in its discretion, to answer “questions of law certified to it by order of a federal court of the United States,” the rule does not provide that the court of appeals may similarly submit certified questions to this court. We have, in certain circumstances, answered questions certified by the court of appeals, or addressed one issue in a case certified by the court of appeals, and then remanded the case |inback to that court, rather than accepting certification of or disposing of the entire case. A review of these cases, however, reveals that the questions addressed in those cases involved preliminary, procedural, or jurisdictional questions that required resolution prior to the court of appeals’s determination of the merits of the appeal. See, e.g., Johnson v. State, 2010 Ark. 63, 2010 WL 1006439 (whether appeal was proper after a guilty plea where separate sentencing hearing was held before the court and not a jury); Hood v. State, 2010 Ark. 62, 2010 WL 502966 (same); Hagen v. State, 2010 Ark. 54, 2010 WL 395975 (whether an oral motion to withdraw guilty plea made after sentence was announced but prior to entry of judgment was effective to give trial court jurisdiction); Sartin v. State, 2010 Ark. 16, 362 S.W.3d 877 (whether rebrief-ing was required on a no-merit brief); Edwards v. Edwards, 2009 Ark. 580, 357 S.W.3d 445 (whether trial court had jurisdiction to enter supplemental divorce decree); Duncan v. Duncan, 2009 Ark. 565, 2009 WL 3786850 (whether scrivener’s error in notice of appeal deprived appellate court of jurisdiction); West v. Dep’t of Human Servs., 373 Ark. 100, 281 S.W.3d 733 (2008) (whether a final, appealable order existed); Whitmer v. Sullivent, 373 Ark. 327, 284 S.W.3d 6 (2008) (whether attorney should be disqualified); Myers v. Yingling, 369 Ark. 87, 251 S.W.3d 287 (2007) (whether filing of notice of appeal deprives a circuit court from further power to issue orders); Larry v. Grady, 362 Ark. 65, 207 S.W.3d 451 (2005) (whether notice of appeal was timely); D’Arbonne Constr. Co. v. Foster, 348 Ark. 375, 72 S.W.3d 862 (2002) (whether judgment was a final ap-pealable order without dismissal of “John Doe” defendants). Arguably, the only arguably merits-based determination in the cases cited above was the decision in Whitmer v. Sul-livent, supra. There, the issue was whether the attorney for a |nfather in a child-custody matter should have been disqualified upon motion of the mother because the attorney was also a prosecuting attorney. The mother filed for an order of protection against her new husband, stating in her affidavit that she was “afraid he is going to kill me and hurt my children.” The father filed an ex parte petition for temporary custody and attached a copy of the mother’s affidavit. The trial court granted the father’s ex parte petition the same day. The mother then moved to disqualify the father’s attorney. The trial court denied her motion to disqualify and ultimately granted the father’s petition to change custody. The court of appeals certified the case to this court under Ark. Sup.Ct. R. l-2(a)(5) as an issue involving discipline of attorneys and under the Supreme Court’s power to regulate the practice of law. The specific question presented to this court was whether the trial court abused its discretion by refusing to disqualify the father’s attorney. We held that there was no abuse of discretion, because the prosecutor represented the entirety of his judicial district — not the mother individually — and also because he took proper steps to remove the appearance of a conflict, including appointing a special prosecutor. Although our resolution of the question presented in Whitmer involved a substantive question of law, it is clear to me that it was a preliminary question, within the jurisdiction of this court, preceding the merits of the change-of-custody issue — an issue within the jurisdiction of the court of appeals. If this court had determined that disqualification was warranted and reversal was therefore appropriate on that basis, there would have been no need for the court of appeals to reach the merits of the change-of-custody issue. Judicial efficiency l ^was thus served by resolution of the disqualification issue by this court, prior to the court of appeals’s consideration of the merits of the change of custody issue. The same cannot be said in the instant case. There are two issues in this appeal: (1) whether the trial court erred by setting aside the previous quiet-title decree, and (2) whether summary judgment was properly granted for Villa Creek in the quiet-title action. The certified questions addressed in the majority opinion are mainly relevant to the second issue, whether summary judgment was properly granted. Upon remand, the court of appeals will also have to address the first issue, the setting aside of the prior decree — a question that may also involve interpretation of our rules or of applicable statutes. Unlike Whitmer and the other cases cited above, our resolution of the certified questions here may not dispose of the remaining issues on appeal, and those issues are not squarely or solely within the purview of the court of appeals. See Ark. Sup.Ct. R. 1 — 2(b)(6) (In reassigning cases from the court of appeals to this court, we may consider whether the appeal involves a substantial question of law concerning the interpretation of an act of the General Assembly, or a court rule.). I fail to see how any real judicial efficiency is effected by our mere resolution of the certified questions in this case. Although I agree with the answers to those questions, I would accept certification of the entire appeal and dispose of the case. I therefore concur.